DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        JAMES DIVERONICA,
                            Appellant,

                                    v.

                         WELSS FARGO, N.A.,
                             Appellee.

                              No. 4D21-2926

                              [May 19, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Nicholas Richard Lopane, Judge; L.T. Case No. CACE18-
020951.

  Kenneth D. Cooper of Kenneth D. Cooper, P.A., Fort Lauderdale, for
appellant.

   R. Shawn Hogue of K&L Gates LLP, Miami, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, FORST and KLINGENSMITH, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.